*647No opinion. Order entered on June 30, 1961, granting plaintiff’s motion to punish defendant for contempt to the extent of directing defendant to comply with the terms of a stipulation of a settlement, defining the rights of the parties and granting certain other relief, unanimously modified, on the law, on the facts, and in the exercise of discretion, with $10 costs and disbursements to plaintiff, to the extent of striking from said order the direction that an application may be made for the appointment of an officer of the court to execute certain agreements and documents, and is otherwise affirmed. Concur—Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.